  Case 18-31185      Doc 86   Filed 02/06/19 Entered 02/06/19 13:38:41           Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:    18-31185
Harlow N. Higinbotham                      )
                                           )               Chapter: 11
                                           )
                                                           Honorable LaShonda Hunt
                                           )
                                           )
              Debtor(s)                    )
          ORDER CONFIRMING ABSENCE OF STAY AS TO BEERMANN LLP'S
         REQUEST TO WITHDRAW AS CO-COUNSEL IN STATE COURT ACTION

        The Court having heard the Motion of Beermann LLP for Order Confirming Relief From Stay to
File Withdrawal Motion in Pending State Court Proceeding (the “Motion”); due notice having been
given thereof and adequate cause appearing therefor;

  IT IS HEREBY ORDERED THAT:

  The automatic stay does not prevent Beermann LLP from filing and prosecuting a motion to
withdraw as co-counsel to the above-referenced Debtor, in the case known as A.H. (Wipaporn
Teekhungam (individually and on behalf of certain other related persons) v. Harlow Niles Higinbotham,
currently pending in the Circuit Court of Cook County, Illinois, under Case No. 11-D-6475.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: February 06, 2019                                         United States Bankruptcy Judge

 Prepared by:
 N. Neville Reid
 200 West Madison Street, Suite 3000
 Chicago, IL 60606
 Telephone: (312) 224-1200
 Facsimile: (312) 224-1201
 nreid@foxswibel.com
 Attorneys for Beermann LLP
